Title: From James Madison to William Jones, 29 August 1813
From: Madison, James
To: Jones, William


Dear Sir
Montpelier Aug. 29. 1813
I return with my thanks the Map of Upper Canada. I return also the papers relating to Weston. As a further report is promised by Coffin it would be premature to remove him. If he is willing to resign however, I think the respectable opinions we know of agst. his official conduct, render that course not improper. It is hard, no doubt that officers holding their places during pleasure, should be turned out, on mere opinion, but such is the tenure on which they accept them; and to require a process equivalent to a regular trial, would convert the tenure into one of good behaviour, which would be fatal in many cases to the public service. The repugnance to accusation & the difficulty of formal conviction, would too often protect guilt, and sacrifice the interest over which the Ex. Dept is bound to watch. In the present case also it has been necessary to employ one Collector to scrutinize into the conduct of another. If I have known I do not recollect the particular character of Coffin. He is doubtless very competent to the discovery of misfeasances of Collectors, and I willingly presume that he will faithfully explore them. I recollect however that Nantucket has been much spoken of as a bye-way between smugglers, and Halifax. If Weston has not expressed a willingness to resign, it may perhaps be as well on the whole that the matter should lye, till a decision can be made on satisfactory grounds. Whilst he knows he is under consideration it is probable he will be cautious not to incur new suspicions.
I recd. lately the inclosed letter from professor Cooper. Is there without your purview, any use that could be made of his talents, in the mode suggested by him?
I have thought it proper to inclose also the letter from the late Marshal at Charleston; in which you will see the ground he takes with respect to the purchase of the Navy yard. I have supposed that no law authorized, & no appropriation covered, such a transaction. On a contrary supposition, the attestation of the bargain by the then Secy. of the Navy, presents a serious difficulty, as equity might enforce a performance of it, unless circumstances viciating the bargain were involved in it.
Tomorrow I hope will bring the express news from our Lake Squadrons. I participate in all your hopes, as well as anxieties.

It gives me much pleasure to find that your health does not suffer. Mine is greatly advanced towards its usual standard. I am reminded however by occassional touches of fever, produced I believe by the dregs of the Influenza, that some precautionary attentions continue to be proper. Be assured of my high esteem & best wishes
James Madison
